Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 7-10, 14, and 17-28 are pending. Claims 2, 5-6, 11-13, and 15-16 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 7-10, 14, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (U.S. Patent No. 10,426,087 B2) hereinafter Bruns in view of Kelber et al. (U.S. Publication No. 2019/0059222 A1) hereinafter Kelber.

Regarding claim 1, Bruns discloses:
an agricultural work machine configured to perform an agricultural work process with a plurality of working units [see Figure 2 below - depicts an agricultural work machine 102 with a plurality of working units (a thresher 142, a separator 146, a spreader 148, an elevator 150, a clean grain tank 152 a spout 154)],

    PNG
    media_image1.png
    382
    744
    media_image1.png
    Greyscale

Figure 2 of Bruns

 the agricultural work machine comprising: a driver assistance system configured to control the plurality of working units [see Figure 3 below and see Column 4 lines 18-47 - discusses an engine control unit 169 that has a control system 170, the control system 170 can generate signals to change settings (control) of items on the work machine 102 such as sieves, chaffers, concaves, fan/rotor, or other items] to achieve at least one sensor-detectable quality criterion of the agricultural work process [see Figure 3 below and see Column 3 lines 22-53 - discusses different sensors on the work machine 102 for measuring grain characteristics and see Column 4 lines 1-17 - discusses further sensors can be cameras with an image processing system to determine quality characteristics of grain: material other than grain, unthreshed grain, and broken grain and for each generates a signal output of metric or percentage or other measurement] and 

    PNG
    media_image2.png
    473
    712
    media_image2.png
    Greyscale

Figure 3 of Bruns
comprising 
a memory [see Column 8 lines 19-23 - the engine control unit 169 can store data in a memory], 
a computing device [engine control unit 169], 
and a graphical user interface (GUI) [see Figure 3 above – depicts a GUI 174], 
the memory configured to store data [see Column 8 lines 19-23 - discusses that the engine control unit 169 can store data that was used to generate a performance graph on the user interface display 174 (quality characteristics of grain)], 
the computing device configured to process the data stored in the memory [see Column 4 lines 17-24 - discusses that the engine control unit 169 can retrieve data from the memory];
see Figure 8 below and see Column 7 lines 38-67 - discusses that if one of the performance metrics (see Column 5 lines 6-9 - can include quality metrics) deviates from outside the performance window (a threshold set by user – the dotted lines) then the control system 170 may provide control signals to change settings of the working units of the work machine or manually suggest settings].

    PNG
    media_image3.png
    437
    743
    media_image3.png
    Greyscale

Figure 8 of Bruns 

However, Bruns fails to disclose wherein the driver assistance system is configured to receive, via the GUI, a manual entry from an operator indicative of a respective degree of fulfillment of at least one quality criterion selected from the plurality of quality criteria, the manual entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion, wherein, responsive to receiving the manual entry, the driver assistance system is configured to determine an expected degradation on a degree of fulfillment of one or more remaining quality criteria selected from the plurality of quality criteria, and wherein the driver 
Kelber discloses wherein the driver assistance system is configured to receive, via the GUI, a manual entry from an operator indicative of a respective degree of fulfillment of at least one quality criterion selected from the plurality of quality criteria, the manual entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion [see Figures 7-8 below - depicts a user changing a degree of a quality criterion by sliding a control point 308 along the inside of a circle on a user interface, and see Paragraph 0041 – discusses a user manually touching the screen to move the control points], 


    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

wherein, responsive to receiving the manual entry, the driver assistance system is configured to determine an expected degradation on a degree of fulfillment of one or more remaining quality criteria selected from the plurality of quality criteria [see Figures 7-8 below - changing one quality criterion has an effect on the degree of other quality criterion, and see Paragraph 0041 – discusses that when the manual entry is input a greater emphasis is placed on preventing grain loss, but the grain quality is reduced (more grain damage) as well as the grain cleanliness, and the degradation for both is shown by the circular segments becoming smaller (as compared to Figure 7)], and


    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

wherein the driver assistance system is configured to visually highlight, using the GUI, an indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria [see Figure 8 below - the degree of change of the other remaining quality criteria is highlighted (by the area of circular segment decreasing) as the user moves the control point 308 and see Paragraph 0041 – discusses that more emphasis is on larger circular segments and less is placed on smaller circular segments] while also outputting on the GUI a current respective degree of fulfillment of the one or more remaining quality criteria thereby highlighting the expected degradation [see Figure 8 below – depicts the grain cleanliness and grain quality is reduced and the reduced quality criteria is highlighted (by the area of circular segment decreasing)].

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based on the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 3, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to input, via the GUI and from the operator, a first change to the degree of fulfillment of a first quality criterion and a second change to the degree of fulfillment of a second quality criterion, the first change being input prior in time to the second change, the first quality criterion and the second quality criterion being selected from the plurality of quality criteria; and wherein the driver assistance system is configured to prioritize the second change to the degree of fulfillment of the second quality criterion over the first change to the degree of fulfillment of the first quality criterion [see Figures 13-14 below - the user wants less emphasis for grain loss, so the user reduces the area of the grain loss (top left symbol) circular segment by moving the middle control point 462 directly towards control point 452 on the left, this is the first change. The user then moves control point 458 downward for more emphasis on grain quality (top right symbol), this is the second change and creates a larger circular segment and see Paragraph 0044 -  discusses that the larger the section, the more emphasis and the smaller the section, the less emphasis. Therefore, grain quality (second change) has priority over grain loss (first change)].

    PNG
    media_image6.png
    239
    297
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    261
    299
    media_image7.png
    Greyscale

Figure 13 of Kelber			      Figure 14 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
	
Regarding claim 4, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to input, via the GUI see Figure 11 below - the user wants the same emphasis on grain loss (top left symbol) as grain quality (top right symbol) so the user moves control point 404 up, the first change. The user then moves 408 up, the second change, the same distance as 404. This creates an equivalent emphasis for both criteria].

    PNG
    media_image8.png
    273
    250
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    273
    250
    media_image9.png
    Greyscale

Figure 11 of Bruns 			Figure 11 of Bruns

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

	Regarding claim 7, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the driver assistance system is configured to visually highlight, using the GUI, the expected degradation on the degree of fulfillment of the one or more remaining quality criteria using at least one of a virtual slider or dial [see Figures 7-8 below - depicts moving a control point 308 along the inside of a circle 300 on a GUI (virtual slider), moving the control point 308 shows the expected degradation on degree of fulfillment (pattern associated with grain cleanliness and grain quality is highlighted as it is decreased) and less emphasis is placed on those criteria].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 8, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the manual entry indicative of the change to the respective degree of fulfillment of the at least one quality criterion comprises an actuation of a virtual control element, the actuation indicative of a direction of adjustment of the virtual control element; and wherein the driver assistance system is configured to visually highlight the expected degradation on the degree of fulfillment of the one or more remaining quality criteria opposite to the direction of the adjustment of the virtual control element [see Figures 7-8 below - depicts actuating of the control point 308 to move it along the inside of the circle (in either direction), moving the control point shows the expected degradation (less emphasis) for the remaining criteria (cleanliness and quality), and moving the control point downward (Figure 8 depicts) causes the criteria to be visually highlighted (pattern) in the opposite direction due to the area decreasing (cleanliness and quality) of the circular segments].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 9, Kelber and Bruns disclose the invention with respect to claim 8 and claim 1. Kelber further discloses wherein the one or more remaining quality criteria comprises a degraded quality criterion; wherein the degraded quality criterion has associated therewith a degraded quality criterion virtual control element; and wherein the expectable degradation on the degree of change of the degraded quality criterion is visualized by a representation associated with the degraded quality criterion virtual control element [see Figures 7-8 below - less emphasis (size of circle segment decreasing) is placed on grain cleanliness and grain quality due to more emphasis being placed on the grain loss (size of circle segment increasing), the criteria has a control point 308 associated therewith, and criterion circular segments are visually highlighted (pattern and size) as the control point is moved].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Regarding claim 10, Kelber and Bruns disclose the invention with respect to claim 9, claim 8, and claim 1. Kelber further discloses wherein the representation associated with the degraded quality criterion virtual control element comprises a column or a circular segment that is represented in the GUI under the degraded quality criterion virtual control element [see Figures 7-8 below – user interface uses circle segments to represent criteria, the virtual control element has control point 308 movable along the inside of the circle, and the circular segment of the less emphasized criterion (the circular segment at the bottom) is represented using control point 308, and less emphasized criterion (the circular segment at the bottom) is under control point 308].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

	Regarding claim 14, Bruns discloses a method for operating an agricultural work machine configured to perform an agricultural work process with a plurality of working units see Figure 2 below - depicts an agricultural work machine 102 with a plurality of working units (a thresher 142, a separator 146, a spreader 148, an elevator 150, a clean grain tank 152 a spout 154), the agricultural work machine including a driver assistance system for controlling the plurality of working units [see Figure 3 below and see Column 4 lines 18-47 - discusses an engine control unit 169 that has a control system 170, the control system 170 can generate signals to change settings (control) of items on the work machine 102 such as sieves, chaffers, concaves, fan/rotor, or other items] in order to achieve at least one sensor-detectable quality criterion of the agricultural work process [see Column 3 lines 22-53 - discusses different sensors on the work machine 102 for measuring grain characteristics and see Column 4 lines 1-17 - discusses further sensors can be cameras with an image processing system to determine quality characteristics of grain: material other than grain, unthreshed grain, and broken grain and for each generates a signal output of metric or percentage or other measurement], the method comprising: 
setting, by the driver assistance system, parameters, the parameters used by the driver assistance system to control the plurality of working units in order to satisfy at least one quality see Figure 8 below and see Column 7 lines 38-67 - discusses that if one of the performance metrics (see Column 5 lines 6-9 - can include quality metrics) deviates from outside the performance window (a threshold set by user – the dotted lines) then the control system 170 may provide control signals to change settings of the working units of the work machine or manually suggest settings].

    PNG
    media_image3.png
    437
    743
    media_image3.png
    Greyscale

Figure 8 of Bruns
However, Bruns fails to disclose receiving, via a graphical user interface (GUI) of the driver assistance system, a manual entry from an operator indicative of a respective degree of fulfillment of the at least one quality criterion selected from the plurality of quality criteria, the manual entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion; responsive to receiving the manual entry, determining, by the driver assistance system, an expected degradation on a degree of fulfillment of one or more remaining quality criteria selected from the plurality of quality criteria; and visually highlighting, using the GUI, an indication of the expected degradation on the degree of fulfillment of the one or more remaining 
Kelber discloses: 
receiving, via a graphical user interface (GUI) of the driver assistance system, a manual entry from an operator indicative of a respective degree of fulfillment of the at least one quality criterion selected from the plurality of quality criteria, the manual entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion [see Figures 7-8 below - depicts a user changing a degree of a quality criterion by sliding a control point 308 along the inside of a circle on a user interface, and see Paragraph 0041 – discusses a user manually touching the screen to move the control points];

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber
responsive to receiving the manual entry, determining, by the driver assistance system, an expected degradation on a degree of fulfillment of one or more remaining quality criteria selected from the plurality of quality criteria [see Figure 8 below - changing one quality criterion has an effect on the degree of other quality criterion, and see Paragraph 0041 – discusses that when the manual entry is input a greater emphasis is placed on preventing grain loss, but the grain quality is reduced (more grain damage) as well as the grain cleanliness, and the degradation for both is shown by the circular segments becoming smaller (as compared to Figure 7)], and

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber
visually highlighting, using the GUI, an indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria [see Figure 8 below - the degree of change of the other remaining quality criteria is highlighted (by the area of circular segment decreasing) as the user moves the control point 308 and see Paragraph 0041 – discusses that more emphasis is on larger circular segments and less is placed on smaller circular segments] while also outputting on the GUI a current respective degree of fulfillment of the one or more remaining quality criteria thereby highlighting the expected degradation [see Figure 8 below – depicts the grain cleanliness and grain quality is reduced and the reduced quality criteria is highlighted (by the area of circular segment decreasing)].

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 8 of Kelber
Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 18, Kelber and Bruns disclose the invention with respect to claim 14. Kelber further discloses wherein the entry indicative of the change to the respective degree of fulfillment of the at least one quality criterion comprises an actuation of a virtual control element, the actuation indicative of a direction of adjustment of the virtual control element; and wherein the driver assistance system visually highlights the expected degradation on the degree of fulfillment of the one or more remaining quality criteria opposite to the direction of the adjustment of the virtual control element [see Figures 7-8 below - depicts actuating of the control point 308 to move it along the inside of the circle (in either direction), moving the control point shows the expected degradation (less emphasis) for the remaining criteria (cleanliness and quality), and moving the control point downward (Figure 8 depicts) causes the criteria to be visually highlighted (pattern) in the opposite direction due to the area decreasing (cleanliness and quality) of the circular segments].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 19, Kelber and Bruns disclose the invention with respect to claim 18 and claim 14. Kelber further discloses wherein the one or more remaining quality criteria comprises a degraded quality criterion; wherein the degraded quality criterion has associated therewith a degraded quality criterion virtual control element; and wherein the expectable degradation on the degree of change of the degraded quality criterion is visualized by a representation associated with the degraded quality criterion virtual control element [see Figures 7-8 below - less emphasis (size of circle segment decreasing) is placed on grain cleanliness and grain quality due to more emphasis being placed on the grain loss (size of circle segment increasing), the criteria has a control point 308 associated therewith, and criterion circular segments are visually highlighted (pattern and size) as the control point is moved].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 20, Kelber and Bruns disclose the invention with respect to claim 19, claim 18, and claim 14. Kelber further discloses wherein the representation associated with the degraded quality criterion virtual control element comprises a column or a circular segment that is represented in the GUI under the degraded quality criterion virtual control element [see Figures 7-8 below – user interface uses circle segments to represent criteria, the virtual control element has control point 308 movable along the inside of the circle, and the circular segment of the less emphasized criterion (the circular segment at the bottom) is represented using control point 308, and less emphasized criterion (the circular segment at the bottom) is under control point 308].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 21, Kelber and Bruns disclose the invention with respect to claim 1. Kelber further discloses wherein the indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria is generated using the GUI relative to the current respective degree of fulfillment of the one or more remaining quality criteria [see Figures 7-8 below - depicts a GUI generating the current degree of remaining quality criteria (grain cleanliness) along with other remaining quality criteria (grain quality)].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 22, Kelber and Bruns disclose the invention with respect to claim 21. Kelber further discloses wherein the current respective degree of fulfillment of the one or more remaining quality criteria is represented via a current virtual control element configured to receive the manual entry [see Figures 7-8 below - depicts the virtual control element 308, and see Paragraph 0041 discusses that a user can move the virtual control element 308 on a touch screen]; and
see Figures 7-8 below - depicts that the degree of degradation is generated next to the virtual control element 308].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber
Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 23, Kelber and Bruns disclose the invention with respect to claim 22. Kelber further discloses wherein the indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria is generated using the GUI under or adjacent to the current virtual control element [see Figures 7-8 below - depicts that the degradation is below (grain quality)/ adjacent (grain cleanliness and grain quality) to the virtual control element 308].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 24, Kelber and Bruns disclose the invention with respect to claim 22. Kelber further discloses wherein the current virtual control element includes at least one aspect [see Figures 7-8 below - depicts the virtual control element as a solid color]; and wherein the indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria is generated using the GUI to contrast the at least one aspect of the current virtual control element [see Figures 7-8 below - depicts the quality criteria are presented with filled patterns that contrast the virtual control elements solid color, the patterns change shape when the virtual control element is moved].


    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 25, Kelber and Bruns disclose the invention with respect to claim 22. Kelber further discloses wherein the one or more remaining quality criteria has a range of potential values [see Figures 7-8 below - depicts circular segments, each with a range of values (area of circular segment increasing/decreasing)]; wherein the current virtual control element is positioned in the range of potential values to indicate a value of the current respective degree of fulfillment [see Figures 7-8 below - the virtual control element 308 is moved inside the circle (changing the circular segments), and changing within the circle changes the emphasis for criteria (circular segments are dependent on each other)]; and see Figures 7-8 below - depicts that when the virtual control element is moved, the emphasis changes for the quality criteria in a different circular segment, for example: the degradation of grain quality is changed when the virtual control element is moved].


    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber
Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 26, Kelber and Bruns disclose the invention with respect to claim 14. Kelber further discloses wherein the indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria is generated using the GUI relative to the current respective degree of fulfillment of the one or more remaining quality criteria [see Figures 7-8 below - depicts a GUI generating the current degree of remaining quality criteria (grain cleanliness) along with other remaining quality criteria (grain quality)].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber
Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 27, Kelber and Bruns disclose the invention with respect to claim 26. Kelber further discloses wherein the current respective degree of fulfillment of the one or more remaining quality criteria is represented via a current virtual control element [see Figures 7-8 below - depicts the virtual control element 308, and see Paragraph 0041 discusses that a user can move the virtual control element 308 on a touch screen]; and
wherein the indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria is generated using the GUI relative to the current virtual see Figures 7-8 below - depicts that the degree of degradation is generated next to the virtual control element 308].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber
Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].
Regarding claim 28, Kelber and Bruns disclose the invention with respect to claim 27. Kelber further discloses wherein the indication of the expected degradation on the degree of fulfillment of the one or more remaining quality criteria is generated using the GUI under or adjacent to the current virtual control element [see Figures 7-8 below - depicts that the degradation is below (grain quality)/ adjacent (grain cleanliness and grain quality) to the virtual control element 308].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Kelber suggests that by being able to emphasis criteria the expense of other criteria can be determined [see Paragraph 0041].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the driving assistance apparatus as taught by Bruns with the graphical user interface as taught by Kelber in order to emphasis criteria and determine the expense of other criteria based of the emphasized criteria [Kelber, see Paragraph 0041].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bruns in view of Kelber further in view of Hindryckx et al.  (U.S. Publication No. 2010/0071329) hereinafter Hindryckx.
Regarding claim 17, Kelber and Bruns disclose the invention with respect to claim 14. Kelber further discloses wherein the driver assistance system determines the expected degradation on the degree of fulfillment of the one or more remaining quality criteria selected from the plurality of quality criteria independently of implementing the change for the respective degree of fulfillment of the at least one quality criterion [see Figures 7-8 below - depicts a user changing the area of grain parameters, this reduces the degree of emphasis on at least one of the grain parameters and is the expected effect of that criteria, and also warns the operator of the less emphasized criteria as the user changes grain parameters].

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

However, the combination of Kelber and Bruns fails to disclose wherein the driver assistance system determines the expected effect on the degree of fulfillment of the one or more remaining quality criteria based on information saved in the driver assistance system.
Hindryckx discloses wherein the driver assistance system determines the expected effect on the degree of fulfillment of the one or more remaining quality criteria based on information saved in the driver assistance system [see Paragraph 0009-0011 – discusses that when a crop quality parameter exceeds a threshold, the control system can display a recommended adjustment to restore the crop quality parameters, the adjustment is done by changing operating parameter settings (working units) to meet the crop quality parameters, determining the recommended adjustment is by deriving data stored (by factory settings or by an experienced operator) in a look up table, so the recommended adjustment that is displayed is based on stored information].
Hindryckx suggests that when an operator inputs instructions on the interface, the recommended adjustment to an operating parameter can be implemented automatically via the look up table, this is to overcome a scenario when there is an inexperienced operator [see Paragraphs 0009-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the driving assistance apparatus that determines the expected effect on the degree of fulfillment of the one or more remaining quality criteria as taught by Bruns and Kelber with the processor comprising a look-up table as taught by Hindryckx in order to determine the expected effect on the degree of fulfillment when there is an inexperienced operator [Hindryckx, see Paragraphs 0009-0013].
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. Applicant argues that “Kelber teaches away from notifying the operator of any expected degradation; instead, Kelber intentionally performs the change automatically (and without any output to indicate a degradation) so as not to bother the operator. See [0042]”. Examiner disagrees and Paragraph 0042 is discussing that the settings for each of the criteria are automatically changed meaning that the user doesn’t have to go in and individually change each setting to meet a criteria, a criteria can have several settings being automatically switched with the adjustment of a virtual element. Also, the degradation is determined when the circular segments relating to the quality criteria are reduced, and this is displayed on the GUI [see Figures 7 and 8 below]. 

    PNG
    media_image4.png
    231
    260
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    230
    media_image5.png
    Greyscale

Figure 7 of Kelber	                 Figure 8 of Kelber

Changing the virtual control element allows the operator to see the emphasis of criteria at the expense of other criteria, “This change affects system operation by placing a greater emphasis on preventing grain loss and less of an emphasis on preventing grain damage. The result is that there will be less grain lost in the tailings of the combine harvester but potentially a greater amount of damaged crop, such as cracked or broken grain [see Paragraph 0041]”. Further, the process can be done “even on the go during a harvest operation” [see Paragraph 0042] implying this can be done before a harvest operation to see the emphasis of criteria and how changing one criteria affects another. Therefore, claims 1 and 14 are not patentable over Bruns in view of Kelber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665